FILED
                           NOT FOR PUBLICATION                              SEP 19 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOE LOUIE MENDOZA,                               No. 15-16351

              Plaintiff-Appellant,               D.C. No. 4:12-cv-00892-DCB-
                                                 PSOT
 v.

UNITED STATES OF AMERICA;                        MEMORANDUM*
EDUARDO M. FERRIOL, Clinical
Director,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                          Submitted September 13, 2016**

Before:      HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Joe Louie Mendoza, a former federal prisoner, appeals pro se from the

district court’s judgment dismissing his action under the Federal Tort Claims Act

(“FTCA”) and Bivens v. Six Unknown Named Agents of Federal Bureau of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Narcotics, 403 U.S. 388 (1971). We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213

F.3d 443, 447 (9th Cir. 2000). We affirm.

       The district court properly dismissed Mendoza’s FTCA claim for lack of

subject matter jurisdiction because Mendoza failed to allege administrative

exhaustion under the FTCA. See Gillespie v. Civiletti, 629 F.2d 637, 640 (9th Cir.

1980) (“The timely filing of an administrative claim is a jurisdictional prerequisite

to the bringing of a suit under the FTCA, and, as such, should be affirmatively

alleged in the complaint.” (internal citation omitted)). We reject Mendoza’s

contention that exhaustion under the Prison Litigation Reform Act satisfies the

requirement to exhaust under the FTCA. Compare 28 C.F.R. §§ 542.13-15

(Bureau of Prisons administrative grievance procedures) with 28 C.F.R. §§ 543.30-

32 (administrative exhaustion procedures for the FTCA within the Bureau of

Prisons).

       The district court properly dismissed Mendoza’s Bivens claims because

Mendoza failed to allege facts sufficient to state any plausible claims. See Hebbe

v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

liberally construed, a plaintiff must still present factual allegations sufficient to

state a plausible claim for relief).


                                            2                                      15-16351
      The district court did not abuse its discretion by dismissing Mendoza’s

second amended complaint without leave to amend after concluding that further

amendment would be futile. See Chodos v. West Publ’g Co., 292 F.3d 992, 1003

(9th Cir. 2002) (“[W]hen a district court has already granted a plaintiff leave to

amend, its discretion in deciding subsequent motions to amend is particularly

broad.” (citation and internal quotation marks omitted)); Chappel v. Lab. Corp. of

Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard of review and

explaining that a district court acts within its discretion to deny leave to amend

when amendment would be futile).

      The district court did not abuse its discretion by denying Mendoza’s motion

for reconsideration because Mendoza did not establish any basis for

reconsideration under either Federal Rule of Civil Procedure 59(e) or 60(b). See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and grounds warranting reconsideration

under Rules 59(e) and 60(b)).

      AFFIRMED.




                                           3                                    15-16351